MEMORANDUM **
Juan Marroquin-Espinoza appeals his guilty-plea conviction and 77-month sentence for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Marroquin-Espinoza has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Marroquin-Espinoza has not filed a pro se supplemental brief, and the government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.